***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  STATE OF CONNECTICUT v. DURANTE D. BEST
                (SC 20278)
             Robinson, C. J., and Palmer, McDonald, D’Auria,
                     Mullins, Kahn and Ecker, Js.*

                                  Syllabus

Convicted of murder, attempt to commit murder, and assault in the first
   degree in connection with the shooting of his girlfriend’s daughter, O,
   and O’s roommate, J, the defendant appealed to this court, claiming
   that the trial court had abused its discretion in admitting into evidence
   four photographs depicting the bloody interior of the car in which O
   and J drove to the hospital after the shooting. On the day of the shooting,
   O and J arrived at the house where the defendant and his girlfriend lived
   and found them arguing inside a locked bedroom. O and J demanded
   that the defendant open the bedroom door. When he did, he shot O and
   J each once in the chest. O and J fled to O’s car and drove to the hospital,
   where J died as a result of her injuries. At trial, the state introduced
   into evidence, over defense counsel’s objection, the four photographs
   as full exhibits. On appeal to this court, the defendant claimed that the
   trial court had improperly admitted the photographs because they were
   not relevant to the crimes with which he was charged and, alternatively,
   because they were unduly prejudicial insofar as their graphic nature
   had a tendency to arouse the jurors’ passions. Held that the trial court
   did not abuse its discretion in admitting into evidence the photographs
   depicting the bloody interior of the car that O and J used to flee the
   shooting: the photographs were relevant because the amount of blood
   loss that O and J suffered immediately after the shooting and the corres-
   ponding severity of their wounds were probative of certain elements of
   the charged offenses, namely, whether the wounds the defendant
   inflicted were grievous enough to cause J’s death and serious physical
   injury to O, and the defendant’s intent as to those offenses; moreover,
   the photographs were relevant because they corroborated O’s testimony
   at trial about the events that transpired immediately following the shoot-
   ing; furthermore, the trial court did not abuse its discretion in concluding
   that the probative value of the photographs outweighed their prejudi-
   cial effect.
       Argued February 21—officially released October 14, 2020**

                             Procedural History

   Substitute information charging the defendant with
two counts each of the crimes of attempt to commit
murder and assault in the first degree, and with one
count each of the crimes of murder and criminal posses-
sion of a firearm, brought to the Superior Court in the
judicial district of Fairfield and tried to the jury before
Rodriguez, J.; verdict and judgment of guilty, from
which the defendant appealed to this court, which trans-
ferred the appeal to the Appellate Court, Lavine, Mul-
lins and Harper, Js., which reversed in part the
judgment of the trial court and remanded the case for
a new trial on the murder charge and one count each
of the attempt to commit murder and assault in the
first degree charges; thereafter, the case was tried to
the jury before Richards, J.; verdict and judgment of
guilty, from which the defendant appealed to this court.
Affirmed.
  Lisa J. Steele, assigned counsel, for the appellant
(defendant).
   Kathryn W. Bare, assistant state’s attorney, with whom,
on the brief, were John C. Smriga, former state’s attor-
ney, and Joseph Corradino, senior assistant state’s
attorney, for the appellee (state).
                         Opinion

   ECKER, J. The sole issue in this appeal is whether the
trial court abused its discretion in admitting into evi-
dence four photographs that depicted the bloody inte-
rior of a motor vehicle used to transport to the hospital
two victims who were shot by the defendant, Durante
D. Best. The defendant claims that the photographs were
irrelevant to the criminal charges against him and that,
even if relevant, their probative value was outweighed
by their prejudicial effect on the jury. We conclude that
the trial court did not abuse its discretion in admitting
the photographs and affirm the judgment of conviction.
   The jury reasonably could have found the following
facts. At the time of the shooting, the defendant lived
in a house on Jefferson Street in Bridgeport with his
girlfriend, Erika Anderson (Erika), his stepbrother,
Joseph Myers, and two other individuals—Jackie Figue-
roa and Nelson Stroud. Around mid-afternoon on May
4, 2006, Erika’s daughter, Octavia Anderson (Octavia),
arrived at the house with her three year old son and
Octavia’s roommate, Rogerlyna Jones, to pick up her
mother for an outing to a carnival. Jones went up to
the house and knocked on the door to retrieve Erika,
while Octavia stayed in the car with her son. Jones soon
returned to the car, however, and informed Octavia that
no one was answering the door. Octavia exited the car
and encountered Stroud, who told her that the defen-
dant and Erika were inside the house having an argu-
ment. Both Octavia and Jones then approached the house,
where they found the door unlocked. They entered the
kitchen and heard the defendant and Erika arguing in
the bedroom.
   Octavia called out to her mother and heard her respond,
but the door to the bedroom remained closed. Octavia
found a large roll of plastic wrap in the kitchen, which
she used to bang on the bedroom door while telling the
defendant and Erika to ‘‘open up the door.’’ Octavia
continued to bang on the bedroom door and yelled out
to the defendant, ‘‘[if] [y]ou don’t open this door, I’m
gonna fuck you up.’’ Jones added ‘‘we’ve got backup
. . . .’’ The defendant opened the door and shot Octavia
and Jones each once in the chest. Both women then
ran outside toward Octavia’s car, and Erika fled after
them. Erika watched as the women drove away. When
Erika turned around, she faced the defendant, who then
shot her once in the chest.
   Octavia drove herself and Jones to Bridgeport Hospi-
tal, stopping at one point to ask a friend for help. Both
Octavia and Jones were bleeding copiously during the
ride to the hospital due to the severity of their wounds.
All three victims suffered substantial and life threaten-
ing injuries as a result of the gunshot wounds inflicted
by the defendant. Although Octavia and Erika ultimately
survived, Jones was not so fortunate—she died of her
injuries shortly after arriving at Bridgeport Hospital.
   Following a jury trial, the defendant was convicted of
murder in violation of General Statutes § 53a-54a (a),
two counts of attempted murder in violation of General
Statutes §§ 53a-49 and 53a-54a (a), two counts of assault
in the first degree in violation of General Statutes § 53a-
59 (a) (1), and criminal possession of a firearm in viola-
tion of General Statutes § 53a-217 (a). On appeal to the
Appellate Court, the defendant claimed that the trial
court improperly denied his request for a jury instruc-
tion on self-defense. See State v. Best, 168 Conn. App.
675, 676–77, 146 A.3d 1020 (2016), cert. denied, 325
Conn. 908, 158 A.3d 319 (2017). The Appellate Court
concluded that the defendant was entitled to a self-
defense instruction as to Octavia and Jones but was not
entitled to the instruction as to Erika because ‘‘[n]one
of the evidence adduced at trial indicate[d] that Erika
posed a threat to the defendant.’’ Id., 688. Accordingly,
the Appellate Court reversed the defendant’s conviction
as to the murder of Jones, the attempted murder of
Octavia, and the assault in the first degree of Octavia,
and remanded the case for a new trial on those charges.
Id., 689. The Appellate Court affirmed the defendant’s
judgment of conviction in all other respects. Id.
   At the defendant’s second jury trial on the murder,
attempted murder, and first degree assault charges, the
state admitted into evidence various photographs of
the crime scene, many of which depicted the victims’
blood. The state also moved to admit into evidence four
photographs of the bloody interior of the car that
Octavia used to drive herself and Jones to the hospital
following the shooting. These photographs depict the
front compartment of Octavia’s Dodge Stratus, where
blood can be seen on the seats, console, cup holder, and
footwell. Defense counsel objected to the admission of
the photographs of the automobile’s interior, arguing
that they were ‘‘inflammatory and not of any probative
value, and ask[ing] that they . . . not be entered into
[evidence].’’ The state responded that the photographs
were ‘‘not particularly graphic by the standards of this
courtroom, and they are probative of the nature of the
injuries sustained by the two ladies who arrived in the
vehicle.’’ The trial court overruled the defendant’s
objection and admitted the photographs into evidence
as full exhibits. At the conclusion of the trial, the jury
found the defendant guilty of the crimes charged. The
trial court sentenced the defendant to a total effective
sentence of forty years imprisonment, to be served con-
secutive to the sentence imposed on the counts per-
taining to Erika that remained intact following his first
jury trial. This appeal followed.
  On appeal, the defendant claims that the four photo-
graphs of the bloody interior of Octavia’s car were not
relevant to the crimes with which he was charged and,
therefore, improperly were admitted into evidence.
Alternatively, the defendant claims that the photo-
graphs were unduly prejudicial because their graphic
nature had a tendency ‘‘to inflame the jury’s passions
or tug on [the jurors’] sympathies.’’ The defendant
claims that the alleged evidentiary error was harmful
because, in the absence of the admission of the photo-
graphs, ‘‘the jury may have found reasonable doubt
in the varying accounts of the shooting, believed [the
defendant’s] testimony that he believed he was acting
in self-defense, or believed that he fired the revolver
recklessly or negligently . . . .’’
                               I
   We first address whether the challenged photographs
were relevant.1 ‘‘Relevant evidence is evidence that has
a logical tendency to aid the trier in the determination
of an issue. . . . Evidence is relevant if it tends to make
the existence or nonexistence of any other fact more
probable or less probable than it would be without such
evidence.’’ (Internal quotation marks omitted.) State v.
Wilson, 308 Conn. 412, 429, 64 A.3d 91 (2013); see also
Conn. Code Evid. § 4-1 (‘‘ ‘[r]elevant evidence’ means evi-
dence having any tendency to make the existence of
any fact that is material to the determination of the
proceeding more probable or less probable than it
would be without the evidence’’). Thus, ‘‘photographic
evidence is admissible where the photograph has a rea-
sonable tendency to prove or disprove a material fact
in issue or shed some light upon some material inquiry.’’
(Internal quotation marks omitted.) State v. Kelly, 256
Conn. 23, 64, 770 A.2d 908 (2001). The evidence need
not be ‘‘essential to the case in order for it to be admissi-
ble. . . . In determining whether photographic evi-
dence is admissible, the appropriate test is relevancy,
not necessity.’’ (Citations omitted.) Id., 65. ‘‘The trial court
has wide discretion to determine the relevancy of evi-
dence and [e]very reasonable presumption should be
made in favor of the correctness of the court’s ruling
in determining whether there has been an abuse of
discretion.’’ (Internal quotation marks omitted.) State
v. Pena, 301 Conn. 669, 674, 22 A.3d 611 (2011).
   At trial, the state bore the burden of proving beyond
a reasonable doubt, among other things, that the defen-
dant caused the death of Jones in violation of § 53a-
54a (a) and inflicted ‘‘serious physical injury’’ on Octavia
in violation of § 53a-59 (a) (1). ‘‘Serious physical injury’’
is defined as ‘‘physical injury which creates a substantial
risk of death, or which causes serious disfigurement,
serious impairment of health or serious loss or impair-
ment of the function of any bodily organ . . . .’’ Gen-
eral Statutes § 53a-3 (4). The amount of blood loss
suffered by Octavia and Jones during their brief journey
to the hospital immediately after the shooting was indic-
ative of the severity of their gunshot wounds and had
a tendency to prove that these wounds were grievous
enough to cause the death of Jones and serious physical
injury to Octavia.2 See State v. DeJesus, 194 Conn. 376,
384, 481 A.2d 1277 (1984) (holding that photographs of
wounds suffered by victims were relevant ‘‘to the cause
and manner of the death of the two victims’’); State v.
Rivera, 169 Conn. App. 343, 378, 150 A.3d 244 (2016)
(‘‘[a]utopsy photographs depicting the wounds of vic-
tims are independently relevant because they may show
the character, location and course of the [weapon]’’
(internal quotation marks omitted)), cert. denied, 324
Conn. 905, 152 A.3d 544 (2017); State v. Osbourne, 162
Conn. App. 364, 371–72, 131 A.3d 277 (2016) (photo-
graphs depicting victim’s blood loss and bloody clothing
were relevant, among other reasons, to establish that
victim suffered physical injury).
   Although the connection is more tenuous, the trial court
may also have considered the photographs relevant to
the defendant’s criminal intent. With respect to the
crimes of murder and attempted murder, the state bore
the burden of proving beyond a reasonable doubt that
the defendant acted with the specific intent to cause the
deaths of Jones and Octavia. See, e.g., State v. Bennett,
307 Conn. 758, 765–66, 59 A.3d 221 (2013) (‘‘[i]n order
to be convicted under our murder statute, the defen-
dant must possess the specific intent to cause the death
of the victim’’ (internal quotation marks omitted)); State
v. Murray, 254 Conn. 472, 479, 757 A.2d 578 (2000) (‘‘[a]
verdict of guilty of attempted murder requires a finding
of the specific intent to cause death’’). With respect to
the crime of assault in the first degree, the state bore
the burden of proving beyond a reasonable doubt that
the defendant shot Octavia with the specific intent to
cause her serious physical injury. See, e.g., State v.
Nash, 316 Conn. 651, 668, 114 A.3d 128 (2015) (‘‘[i]nten-
tional assault in the first degree in violation of § 53a-
59 (a) (1) requires proof that the defendant (i) had the
intent to cause serious physical injury to a person, (ii)
caused serious physical injury to such person or to a
third person, and (iii) caused such injury with a deadly
weapon or dangerous instrument’’).
   ‘‘As we have observed on multiple occasions, [t]he state
of mind of one accused of a crime is often the most signif-
icant and, at the same time, the most elusive element
of the crime charged. . . . Because it is practically
impossible to know what someone is thinking or intend-
ing at any given moment, absent an outright declaration
of intent, a person’s state of mind is usually [proven]
by circumstantial evidence . . . .’’ (Internal quotation
marks omitted.) State v. Bonilla, 317 Conn. 758, 766, 120
A.3d 481 (2015). Intent to cause death or serious physi-
cal injury ‘‘may be inferred from the type of weapon
used, the manner in which it was used, the type of
wound inflicted and the events leading to and immedi-
ately following the [crime]. . . . Furthermore, it is a
permissible, albeit not a necessary or mandatory, infer-
ence that a defendant intended the natural conse-
quences of his voluntary conduct.’’ (Internal quotation
marks omitted.) State v. Gary, 273 Conn. 393, 407, 869
A.2d 1236 (2005). The extent and severity of injuries
often are used as indirect proof of intent. See State v.
Reynolds, 264 Conn. 1, 101, 836 A.2d 224 (2003) (holding
that autopsy photographs were admissible in penalty
phase of capital case because they ‘‘were relevant to
the state’s claim that the defendant had intentionally
inflicted extreme psychological pain or torture on [the
victim] beyond that necessary to accomplish the killing’’
(emphasis omitted)), cert. denied, 541 U.S. 908, 124 S.
Ct. 1614, 158 L. Ed. 2d 254 (2004); State v. Doehrer,
200 Conn. 642, 650, 513 A.2d 58 (1986) (photograph
of victim’s injuries was ‘‘independently relevant to the
issue of intent,’’ which ‘‘was a material element of both
the murder and assault charges and it was the state’s
burden to prove such intent beyond a reasonable
doubt’’); State v. Epps, 105 Conn. App. 84, 96, 936 A.2d
701 (2007) (trial court properly admitted photographs
of victim’s injuries because ‘‘[t]he seriousness of the
injuries would be relevant in proving the defendant’s
intent to disfigure or even his intent to kill, which was
an element of the charge of attempt to commit mur-
der’’), cert. denied, 286 Conn. 903, 943 A.2d 1102 (2008);
State v. Osbourne, supra, 162 Conn. App. 372 (photo-
graphs depicting victim’s blood loss and bloody clothing
were relevant to issue of ‘‘whether the defendant pos-
sessed the requisite intent of the crime charged’’).
   Lastly, the photographs of the interior of Octavia’s
vehicle were relevant because they corroborated Octav-
ia’s testimony about the events that transpired immedi-
ately following the shooting. See, e.g., State v. Doehrer,
supra, 200 Conn. 649 (photograph of victim’s injuries
was admissible because it ‘‘tended to corroborate’’ testi-
mony of victim and her mother); State v. LaBreck, 159
Conn. 346, 350–51, 269 A.2d 74 (1970) (various photo-
graphs, including one of victim’s blood splatter on
kitchen floor and counter, were relevant ‘‘to illustrate
to the jury the conditions described in the testimony
of the several witnesses concerning the aspects of the
proof with which they were concerned’’); State v.
Michael G., 107 Conn. App. 562, 573, 945 A.2d 1062
(photographs were relevant because they ‘‘tended to
corroborate factual details surrounding the defendant’s
commission of the sexual assaults’’), cert. denied, 287
Conn. 924, 951 A.2d 574 (2008); State v. Scuilla, 26
Conn. App. 165, 171, 599 A.2d 741 (1991) (photographs
of victim were relevant to corroborate testimony of
‘‘two witnesses who saw the incident while driving on
the highway, as well as the medical examiner’s explana-
tion of the cause of death’’), cert. denied, 221 Conn.
908, 600 A.2d 1362 (1992). Accordingly, we reject the
defendant’s claim that the photographic evidence was
irrelevant to the crimes charged.
                            II
  Having determined that the challenged photographs
were relevant, we next address whether the trial court
properly concluded that their probative value out-
weighed their prejudicial effect. ‘‘A potentially inflam-
matory photograph may be admitted if the court, in its
discretion, determines that the probative value of the
photograph outweighs the prejudicial effect it might have
on the jury.’’ State v. Williams, 227 Conn. 101, 111, 629
A.2d 402 (1993); see also Conn. Code. Evid. § 4-3 (‘‘[r]el-
evant evidence may be excluded if its probative value
is outweighed by the danger of unfair prejudice or sur-
prise, confusion of the issues, or misleading the jury,
or by considerations of undue delay, waste of time or
needless presentation of cumulative evidence’’).
   ‘‘[A] trial court has broad discretion in weighing the
potential prejudicial effect of a photograph against its
probative value. . . . On appeal, we may not disturb
. . . [the trial court’s] finding absent a clear abuse of
discretion.’’ (Internal quotation marks omitted.) State
v. Satchwell, 244 Conn. 547, 575, 710 A.2d 1348 (1998).
‘‘[B]ecause of the difficulties inherent in this balancing
process . . . every reasonable presumption should be
given in favor of the trial court’s ruling. . . . Of course,
[a]ll adverse evidence is damaging to one’s case, but it
is inadmissible only if it creates undue prejudice so that
it threatens an injustice were it to be admitted. . . .
[Accordingly] [t]he test for determining whether evi-
dence is unduly prejudicial is not whether it is damaging
to the [party against whom the evidence is offered] but
whether it will improperly arouse the emotions of the
jur[ors].’’ (Emphasis omitted; internal quotation marks
omitted.) State v. Jacobson, 283 Conn. 618, 639, 930
A.2d 628 (2007); see also State v. Kulmac, 230 Conn.
43, 61, 644 A.2d 887 (1994) (‘‘[t]he primary responsibility
for making these [evidentiary] determinations rests
with the trial court’’). Such deference is warranted
because the trial court, with ‘‘its intimate familiarity
with the case, is in the best position to weigh the relative
merits and dangers of any proffered evidence.’’ State
v. Geyer, 194 Conn. 1, 13, 480 A.2d 489 (1984); see also
State v. Saucier, 283 Conn. 207, 218–19, 926 A.2d 633
(2007) (trial court is ‘‘vested with the discretion to admit
or to bar . . . evidence based upon relevancy, preju-
dice, or other legally appropriate grounds related to the
rule of evidence’’ that require trial court to make ‘‘ ‘judg-
ment call’ ’’ involving ‘‘determinations about which rea-
sonable minds may . . . differ’’).
   The defendant contends that the photographs of the
interior of Octavia’s car are ‘‘inherently prejudicial’’ and,
thus, inadmissible ‘‘because of their bloody imagery.’’
This contention misapprehends the proper analysis.
‘‘[P]hotographs [that] have a reasonable tendency to
prove or disprove a material fact in issue or shed some
light upon some material inquiry are not rendered inad-
missible simply because they may be characterized as
gruesome.’’ (Internal quotation marks omitted.) State
v. Epps, supra, 105 Conn. App. 95; see State v. Ross, 230
Conn. 183, 277, 646 A.2d 1318 (1994) (‘‘even gruesome
photographs are admissible if they would prove or dis-
prove a material fact in issue, or illuminate a material
inquiry’’), cert. denied, 513 U.S. 1165, 115 S. Ct. 1133,
130 L. Ed. 2d 1095 (1995); State v. DeJesus, supra, 194
Conn. 381 (‘‘The great weight of authority is that photo-
graphs, even though gruesome, are admissible in evi-
dence when otherwise properly admitted if they have
a reasonable tendency to prove or disprove a material
fact in issue or shed some light upon some material
inquiry. . . . A photograph, the tendency of which may
be to prejudice the jury, may be admitted in evidence
if, in the sound discretion of the court, its value as
evidence outweighs its possible prejudicial effect.’’
(Citation omitted; internal quotation marks omitted.)).
The question is not solely whether the evidence is grue-
some, disturbing or otherwise ‘‘inherently’’ prejudicial
but whether its prejudicial nature is undue or unfair, a
question that requires the trial court to undertake the
relativistic assessment of probative value versus preju-
dicial effect at the heart of § 4-3 of the Connecticut
Code of Evidence.3
   As we explained in part I of this opinion, the photo-
graphic evidence at issue was relevant to establish the
severity of Jones’ and Octavia’s injuries, to prove the
defendant’s criminal intent, and to corroborate Octav-
ia’s version of events. The defendant’s intent in particu-
lar was hotly disputed at trial in light of the defendant’s
testimony that he shot Octavia and Jones either acciden-
tally or in self-defense. Although the probative value of
the challenged photographs under the circumstances
was somewhat attenuated; see footnote 2 of this opin-
ion; we nonetheless cannot conclude that the trial court
abused its discretion in determining that, on balance,
their probative value outweighed their prejudicial
effect. See, e.g., State v. DeJesus, supra, 194 Conn. 382
n.7 (‘‘[w]here . . . much of the evidence in a case is
such as to indicate that a crime was committed with
extreme atrocity and violence, photographs, regardless
of their gruesomeness, can add little to inflame or preju-
dice the jury’’ (internal quotation marks omitted)); see
also State v. Satchwell, supra, 244 Conn. 576 (upholding
trial court’s admission into evidence of six photographs
of victims ‘‘in accordance with the principle that the
trial court is afforded broad leeway in determining
whether the probative value of such evidence outweighs
its prejudicial effect’’); State v. Doehrer, supra, 200
Conn. 651 (‘‘it was reasonable for the trial court to
conclude that the admission of the photograph would
not inflame the passions of the jurors or unduly preju-
dice the defendant’’ because ‘‘[t]he photograph was not
gruesome, and the jury had already heard testimony
concerning the more serious injuries inflicted upon the
other members of the [victims’] family’’); State v.
Osbourne, supra, 162 Conn. App. 375 (‘‘although the
photographs admitted into evidence depicted blood
found at the scene and the victim’s bloody clothing, the
trial court’s determination that they were more proba-
tive than prejudicial [did] not constitute an abuse of dis-
cretion’’).
   The judgment is affirmed.
   In this opinion the other justices concurred.
   * The listing of justices reflects their seniority status on this court as of
the date of oral argument.
   ** October 14, 2020, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The state contends that the defendant did not raise a ‘‘straight relevance
objection’’ in the trial court and, therefore, failed to preserve this claim for
appellate review. This argument is without merit. ‘‘[T]he standard for the
preservation of a claim alleging an improper evidentiary ruling at trial is
well settled. . . . In order to preserve an evidentiary ruling for review, trial
counsel must object properly’’ by ‘‘articulat[ing] the basis of the objection
so as to apprise the trial court of the precise nature of the objection and
its real purpose . . . . [T]he determination of whether a claim has been
properly preserved will depend on a careful review of the record to ascertain
whether the claim on appeal was articulated below with sufficient clarity
to place the trial court on reasonable notice of that very same claim.’’
(Internal quotation marks omitted.) State v. Taylor G., 315 Conn. 734, 769–70,
110 A.3d 338 (2015). At trial, the defendant objected to the admission of
the photographic evidence in part on the ground that it was ‘‘not of any
probative value . . . .’’ Evidence that has ‘‘no probative value whatsoever’’
is ‘‘entirely irrelevant’’ because it does ‘‘nothing toward establishing the
likelihood’’ of a fact in issue. (Internal quotation marks omitted.) State v.
Moody, 214 Conn. 616, 628, 573 A.2d 716 (1990). By arguing that the photo-
graphic evidence was devoid of any probative value in the present case, the
defendant plainly raised a relevance objection. Indeed, the state addressed
the relevance of the evidence in its response to the defendant’s objection,
arguing, in pertinent part, that the photographs were ‘‘probative of the nature
of the injuries sustained by the two ladies who arrived in the vehicle.’’ We
therefore conclude that the defendant functionally preserved his relevance
claim. See State v. Santana, 313 Conn. 461, 468, 97 A.3d 963 (2014) (‘‘although
a party need not use the term of art applicable to the claim, or cite to a
particular statutory provision or rule of practice to functionally preserve a
claim, he or she must have argued the underlying principles or rules at the
trial court level in order to obtain appellate review’’); State v. Paulino, 223
Conn. 461, 476–77, 613 A.2d 720 (1992) (holding that defendant’s objection
that evidence was ‘‘unnecessary and harmful’’ sufficiently preserved claim
that evidence was more prejudicial than probative, even though defendant
‘‘failed to incorporate the specific language that he . . . use[d] on appeal’’).
   2
     We find no merit in the defendant’s contention that the photographs at
issue are irrelevant because they are not ‘‘crime scene photographs and/or
autopsy or wound photographs taken elsewhere.’’ Although crime scene or
wound photographs might provide the most direct and salient evidence of
the nature and extent of a victim’s injuries, they are not the only type of
photographic evidence that may be used for that purpose. It is well estab-
lished that ‘‘[e]vidence is not rendered inadmissible because it is not conclu-
sive. All that is required is that the evidence tend to support a relevant fact
even to a slight degree, [as] long as it is not prejudicial or merely cumulative.’’
(Emphasis added; internal quotation marks omitted.) State v. Bonner, 290
Conn. 468, 497, 964 A.2d 73 (2009). We address the claimed prejudicial effect
of the challenged evidence in part II of this opinion.
   3
     The defendant invites this court to ‘‘impose ‘some constraints’ on graphic
images’’ by limiting the admissibility of ‘‘images that are of limited or no
relevance and/or probative value.’’ In support of his request, the defendant
relies on Chief Justice Thomas G. Saylor’s dissenting opinion in Common-
wealth v. Woodard, 634 Pa. 162, 212–15, 129 A.3d 480 (2015), cert. denied,
      U.S.     , 137 S. Ct. 92, 196 L. Ed. 2d 79 (2016), and various scholarly
articles. See, e.g., id., 213–15 (Saylor, C. J., dissenting) (recognizing that
‘‘decisions about admissibility may depend upon the individualized case
circumstances, particularly in light of the uncertainties and emerging evi-
dence,’’ but suggesting that ‘‘appellate courts should impose some con-
straints upon the introduction of graphic photographs into the courtroom’’
by excluding, for example, ‘‘graphic, visceral portrayals of a dead child’’);
S. Bandes & J. Salerno, ‘‘Emotion, Proof and Prejudice: The Cognitive Science
of Gruesome Photos and Victim Impact Statements,’’ 46 Ariz. St. L.J. 1003,
1015–29, 1055 (2014) (reviewing social science studies analyzing impact of
gruesome photographs on deliberative process and noting that ‘‘[s]ome of
the concerns raised by the studies . . . can be addressed by a variety of
means, including jury instructions, expert testimony, rules on the handling
or presentation of evidence, diverse juries, and judicial education, among
others’’). We see no reason to consider the need to promulgate further
guidance of the kind suggested by the defendant because the photographs
at issue in the present case, in our view, do not trigger the heightened
concerns that are raised by Chief Justice Saylor. We offer no opinion about
the desirability or wisdom of adopting such additional constraints under
other circumstances.